Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 1 October 1787
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square Octbr 1st 1787
          
          having understood with much anxiety and Concern the unfortunate and critical situation of Public affairs in your Republick and particularly in Amsterdam, and considering the Accidents that may Happen, it has appeared to me most safe and Prudent both for the Public and for you as well as myself that the Money you have on Hand or may receive Should be lodged in the Bank of Amsterdam at least While the present danger Subsists
          you will be pleased therefore to transfer into the Bank all the Monies you may have on Hand upon the receipt of this Letter which you are to Consider as your Sufficient order and Warrant
          Mr Rucker last night assured me that he Should write you by tomorrows Post on the Subject of the Bills on him Protested for Non acceptance, that he should certainly go in Person to Amsterdam in ten or twelve days (and that he Should certainly pay the Bills before the day. I have no doubt but he will.) but if he Should not you will

please to transmit them to me in Season that they may be presented on the day for Payment
          I am Gentlemen yours &c / &c &c—
        